PER CURIAM.
The single issue presented by the defendant is that the evidence is insufficient to support the conviction. The defendant was tried before a jury and found guilty of third degree murder. The only claimed error is the denial of his motion for judgment of acquittal. The motion was made at the close of the State’s case and at the close of all the evidence.
A close review of the record in the light of the briefs shows that the motions were properly denied. See State v. Jefferson, 347 So.2d 427 (Fla.1977); and Section 782.-04(l)(a), Florida Statutes (1977).
Affirmed.